FINAL JUDGMENT
This cause coming on to be heard, and being heard before their Honors, A. M. Noble, Molioo and Fao, on the 3rd day of October, 1919, in the village of Iliili, American Samoa, and it appearing to the Court that the defendant, Elisara is a true descendant of the Pagofie family, and that he is supported in his claim for the right to register himself under the “matai” name Pagofie, succeeding the late Pagofie-Levale, by a large majority of the true descendants of the Pagofie family:—
It is therefore ordered, considered and adjudged by the Court that the said Elisara is entitled to register himself under the “matai” name Pagofie, and the Secretary of Native Affairs is hereby ordered to issue to the said Elisara a certificate of registration as of October 3rd, 1919.
It is further ordered, considered and adjudged by the Court that the plaintiff, Pule, is not a true descendant of the Pagofie family and he, the said Pule, and his descendants are hereby enjoined and restrained from any interference in the affairs of the said Pagofie family.
*313It is further ordered, considered and adjudged by the Court, that the cost of this action, to-wit, $25.00 be taxed against the plaintiff, Pule.
This the 3rd day of October, A.D., 1919.